Citation Nr: 0915616	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  03-09 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.

2.  Entitlement to service connection for memory loss, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for joint and/or muscle 
pain, to include as due to undiagnosed illness.

4.  Entitlement to service connection for leg cramps, to 
include as due to undiagnosed illness.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 
1979, and from October 1979 until his retirement in January 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Regional Office (RO) that denied service connection for the 
disabilities at issue.  This case was previously before the 
Board in April 2004, and again in September 2006, and was 
remanded to ensure due process and/or for additional 
development of the record.  The case is again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  By rating decision dated October 17, 2008 service 
connection was established for "depression, manifested by 
fatigue and impaired concentration" and osteoarthritis of 
the right and left hips.  The decision also amended the 
service connected residuals of back injury to read 
"residuals of back injury with arthritis and disc disease of 
thoracic and [lumbosacral] spine, and radiculopathy to the 
bilateral lower extremities, manifested by leg cramps."

2.  There is currently no justiciable case or controversy for 
active consideration by the Board with respect to the claims 
for service connection for fatigue, memory loss, joint and/or 
muscle pain of the back, hips, knees and feet, and for leg 
cramps, all to include as due to undiagnosed illness.  

3.  The Veteran had service in the Southwest Asia Theater of 
operations during the Persian Gulf War.

4.  Impingement of the right shoulder and cervical 
spondylosis were initially documented following service, and 
represents a known clinical disorder that has not been shown 
to be related to service.


CONCLUSIONS OF LAW

1.  The Veteran's appeal of the claims for service connection 
for fatigue, memory loss, joint and/or muscle pain of the 
back, hips, knees and feet, and for leg cramps, all to 
include as due to undiagnosed illness, is dismissed as no 
justiciable case or controversy remains before the Board.  38 
U.S.C.A. 7104, 7105 (West 2002); 38 C.F.R. §§ 19.4, 20.101 
(2008).

2.  Joint and/or muscle pain, other than of the back, knees, 
hips and feet, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	I.  Dismissal

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201.

By rating decision dated October 2008, the RO granted service 
connection for depression manifested by fatigue and impaired 
concentration, evaluated as 30 percent disabling; and for 
osteoarthritis of each hip.  A 10 percent evaluation was 
assigned for each hip.  It was noted in the rating action 
that a VA examiner indicated that the Veteran's claimed 
fatigue and impaired concentration (which the Veteran 
referred to as memory loss) were actually symptoms of his 
depression.  That rating action also amended the service 
connected back disability to specifically include 
radiculopathy manifested by leg cramps.  The service 
connected disability now reads, "residuals of back injury 
with arthritis and disc disease of thoracic and [lumbosacral] 
spine, and radiculopathy to the bilateral lower extremities, 
manifested by leg cramps."  The RO explained why a separate 
rating for the radiculopathy was not warranted.  The Veteran 
has not disagreed with that rating decision.

Service connection is also in effect for, among other 
disabilities, traumatic arthritis of each knee; and flat feet 
with slight hallux valgus and degenerative joint disease of 
the first metacarpal joints bilaterally, with hammertoes of 
the third right toe.  

A supplemental statement of the case was issued in November 
2008.  It addressed the following issues:  Service connection 
for fatigue, to include as due to undiagnosed illness; 
service connection for memory loss, to include as due to 
undiagnosed illness; service connection for joint and/or 
muscle pain, to include as due to undiagnosed illness; and 
for leg cramps, to include as due to undiagnosed illness.  
However, the Board finds that there is no issue remaining for 
the Board to consider (except as to the claim for service 
connection for joint and/or muscle pain other than of the 
spine, hips, knees and feet).  The Veteran's appeal was 
satisfied by the grant of service connection for his 
bilateral hips and for depression manifested by fatigue and 
impaired concentration (which the Veteran referred to as 
memory loss).  In addition, service connection is now 
specifically in effect for radiculopathy manifested by leg 
cramps. 


While the Veteran contends the disabilities listed on the 
cover page are the result of an undiagnosed illness, such 
contention is merely a different theory to establish service 
connection.  An appellant's alternative theories of 
entitlement to service connection are encompassed within a 
single claim.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006); 
see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004), 
aff'd 421 F.3d 1346 (Fed. Cir. 2005).  The Veteran was 
seeking service connection, in part, under the provisions of 
38 U.S.C.A. § 1117.  However, the claims for service 
connection were granted as part and parcel of diagnosed 
disabilities.  Since the underlying claims were granted, 
albeit under a different theory, the claims for service 
connection are rendered moot.  Any question as to an 
appropriate evaluation or whether a separate rating is 
warranted represents a downstream issue which has not, to 
date, been appealed.  See generally Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's 
first appeal concerned rejection of logically up-stream 
element of service connection, appeal could not concern 
logically down-stream element of disability rating); see also 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

Accordingly, there is no justiciable case or controversy 
currently before the Board as contemplated by 38 U.S.C.A. §§ 
7102, 7104, 7107 and 38 C.F.R. § 19.4.  Consequently, in the 
absence of any justiciable question, the appeal as to the 
claims for fatigue, memory loss, joint and muscle pain of the 
back, hips, knees, and feet, and leg cramps must be dismissed 
for lack of jurisdiction.  


	II.  Joint and/or muscle pain other than the back, hips, 
knees and feet.

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In a June 2001 letter, issued prior to the rating decision on 
appeal, and in April 2004 and September 2006 letters, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  The September 2006 letter also 
advised the appellant of how the VA determines a disability 
rating and assigns an effective date, and the type of 
evidence which impacts such.  The case was last readjudicated 
in November 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA treatment records, and the 
reports of VA examinations.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices 
and providing evidence and argument.  Thus, the Veteran has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Moreover, as the Board 
concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Sanders, supra; Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability may 
be service-connected, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  A "qualifying chronic 
disability" has been defined to mean a chronic disability 
resulting from any of the following (or any combination of 
the following):  (1) an undiagnosed illness; (2) medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (specifically chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or 
any other illness the Secretary determines meets the criteria 
of a medically unexplained chronic multisymptom illnesses); 
or (3) any diagnosed illness that the Secretary determines 
warrants a presumption of service connection.  38 C.F.R. § 
3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2008). Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6-
month period of chronicity is measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  Id.

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between a veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of a veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

The evidence establishes that the Veteran served in the 
Persian Gulf during the requisite time period.  He argues 
that he has a disability manifested by joint pain (other than 
the spine, hips, knees and feet) to include as being due to 
undiagnosed illness.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings of record.  The 
service treatment records disclose that the Veteran was 
referred to the physical medicine clinic in August 1993 with 
left ulna distribution paresthesias for three weeks.  On VA 
general medical examination in May 1997, the Veteran reported 
continued numbness on the left side of his arm and down the 
hip to his leg.  VA outpatient treatment records show that 
the Veteran was seen in November 2002 and related that he had 
recent neck and right shoulder pain.  He indicated that he 
had limitation of motion of the right shoulder and arm.  No 
recent injury was reported.  The pertinent assessments were 
impingement of the right shoulder with loss of range of 
motion, and cervical spondylosis.  The Board also notes that 
a VA examination in July 2007 showed mild decreased range of 
motion of the right shoulder.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence.  The 
Board acknowledges that the Veteran described having cramps 
in his joints since his return from the Persian Gulf on a 
report of medical history in October 1996.  It is noted, 
however, that he denied any bone or joint deformity, and with 
respect to joint pain, he conceded that he had not sought 
medical attention for such complaints.  He stated he injured 
his back, and he also referred to problems with his knees and 
feet.  There was no mention of any other joint, and a 
clinical evaluation of the upper and lower extremities, and 
the musculoskeletal system on the retirement examination in 
October 1996.  

The Veteran was examined by the VA in May 1997. An 
examination of the musculoskeletal system was normal, other 
than the lumbar spine, feet and knees.  The Board 
acknowledges that the Veteran has impingement of the right 
shoulder and cervical spondylosis.  These represent known 
clinical diagnoses and, as such, are not subject to service 
connection under the provisions of 38 C.F.R. § 3.317.  
Moreover, there is no competent evidence linking these 
disabilities to service.  The Board finds, therefore, that 
the preponderance of the evidence is against the claim.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

The appeal of the claims for service connection for fatigue, 
memory loss, joint and/or muscle pain of the back, hips, 
knees and feet, and for leg cramps, all to include as due to 
undiagnosed illness is dismissed for lack of jurisdiction.

Service connection for joint and/or muscle pain, other than 
of the back, knees, hips and feet, to include as due to 
undiagnosed illness, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


